Citation Nr: 1711525	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in April 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the issue on appeal.  

The Veteran underwent VA examination in connection with his claim in February 2010.  The examiner diagnosed left ear sensorineural hearing loss and opined that it was less likely as not related to military acoustic trauma.  In support of the opinion, the examiner stated that, while the Veteran was likely exposed to high-risk noise in service, his service medical records reflected normal hearing and he was also exposed to noise in his post-service occupation.  Upon review, the Board finds this opinion insufficient for purposes of determining service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not complain of or demonstrate hearing loss at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  Accordingly, remand is warranted so that an addendum opinion may be obtained. 

Furthermore, the Board's April 2014 remand directed the AOJ to consider an August 2013 statement by the Veteran when it readjudicated the claim.  Upon review of the Supplemental Statement of the Case issued in October 2014, however, it does not appear the statement was considered.  The statement was not discussed or listed as evidence that had been reviewed.  Accordingly, the August 2013 statement must be considered when the AOJ readjudicates the case.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to a VA examiner for review.  If the examiner determines that a new examination is needed to respond to the question posed, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left ear hearing loss disability arose in service or is otherwise related to service, to include in-service noise exposure.  

The examiner should explain why the Veteran's current left ear hearing loss is or is not merely a delayed response to his in-service noise exposure.  The examiner should explain the reasoning for any opinion provided.  If the examiner relies on the audiometric findings at separation in offering a negative opinion, the medical significance of such findings should be addressed as the Board is precluded from making medical findings.  

2.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (which specifically considers the Veteran's August 2013 statement) and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




